DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This is in response to the amendments filed on 05/14/2021. The 112(f) interpretations are rendered moot in light of the amendments. 
The 101 rejections are moot in light of the amendments and have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the 101 rejection have been fully considered and are persuasive in light of the amendment.  
Applicant’s arguments filed 05/14/2021 have been fully considered but they are not persuasive. Applicant argues (pages 19-20) that Zhu fails to disclose comparing a behavior prediction of an object at a future time point with a detected movement of the object at the future time point. The Examiner disagrees. The claim language does not directly discuss the comparison between the behavior prediction of an object with the detected movement. Zhu does teach, however, determining whether a prediction deviation occurs based on the behavior prediction at the future time point and the detected moving object behavior at the future time point (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] if the device detects that the vehicle position has changed due to an unexpected turn, the prediction deviation is taking place, since the detected position is different than the prediction, and would be determined based on the detection results of the moving object. The deviation is determined and a new or altered strategy will take place).  
Applicant argues (page. 20-21) that Zhu fails to disclose updating the behavior model. The Examiner disagrees. Zhu does disclose updating the behavior model, as the model updates the database when there is a newly learned behavior, and the computer implements the new information for future predictions (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] when a deviation takes place the vehicle will update the behavior prediction database based on what is newly learned. Based on this newly learned predicted behavior, the computer can implement a new or altered control strategy for this predicted deviation)


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Zhu et al. (U.S Patent No. 9381916; hereinafter "Zhu"). 

Regarding claim 1, Zhu teaches a behavior prediction device comprising:
a behavior prediction model database that stores a behavior prediction model for predicting moving object behavior (Zhu [col. 7 lines 36-39] the system can predict a detected vehicle’s future movements);
a memory storing one or more instructions (Zhu [col. 3 lines 1-12]);
a processor configured to execute the one or more instructions to:
detect moving object behavior including at least a position, an advancing direction, and a speed of moving object around a host vehicle (Zhu [col. 7 lines 31-36] the system predicts another vehicle’s future movement based on the direction, acceleration, and velocity of the vehicle; [col. 7 lines 9-20] the sensors are used to identify the moving object’s speed and position); 
calculate a behavior prediction of the moving object at the future time point using the behavior prediction model based on the detected moving object behavior (Zhu [col. 7 lines 44-53, lines 62-67 – col. 8 lines 1-2] the detected results, such as the speed or direction of the object, can be used to predict the object’s future behavior. The behavior of the moving object at the future time point is inherent in predicting the object’s future behavior, as the future behavior includes the object behavior at a future time point);
determine whether a prediction deviation occurs based on the behavior prediction at the future time point and the detected moving object behavior at the future time point (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] if the device detects that the vehicle position has changed due to an unexpected turn, the prediction deviation is taking place, since the detected position is different than the prediction, and would be determined based on the detection results of the moving object. The deviation is determined and a new or altered strategy will take place);

determine a necessity of an update of the behavior prediction model database based on the deviation occurrence reason when the processor determines that the prediction deviation occurs (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] when a deviation takes place, such as unexpected turns or switching of lanes, the vehicle will update the behavior prediction database based on what is newly learned. Based on this newly learned predicted behavior, the computer can implement a new or altered control strategy for this predicted deviation);
update the behavior prediction model based on a determination that the update of the behavior prediction model is necessary (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] when a deviation takes place the vehicle will update the behavior prediction database based on what is newly learned. Based on this newly learned predicted behavior, the computer can implement a new or altered control strategy for this predicted deviation); and 
autonomously control the host vehicle based on the behavior prediction (Zhu [Fig. 7] illustrates the autonomous control of the vehicle in response to the prediction model). 

Regarding claim 4, Zhu teaches the behavior prediction device according to claim 1, further 56comprising: a map database that stores map information including position information for each lane (Zhu [col. 8 lines 7-12] the position and the type of the lane can be determined; [col. 8 lines 41-45] the data in which the computer obtains may include a detailed map information; [col. 8 lines 52-58 the 
wherein the processor is further configured to:
recognize a 5position of the host vehicle on a map; and
calculate the behavior prediction of the moving object based on the detection result of the moving object behavior, the behavior prediction model, the map information, and the positon of the host vehicle on the map (Zhu [col. 4 lines 15-27] the position and map information is known; [col. 8 lines 52-57] the behavior of the vehicle is predicted based on the attained information), and  
wherein the behavior prediction model database is configured to store the behavior prediction model in association with the position on the map in the map information (Zhu [col. 4 lines 15-27] the host vehicle has a component with GPS, and the exact position of the vehicle can be known).

Regarding claim 6, Zhu teaches the behavior prediction device according to claims 1, wherein the processor is further configured to:
recognize a type of the 5moving object; and
calculate the behavior prediction of the moving object based on the detection result of the moving object behavior, the behavior prediction model, and the type of the moving object  (Zhu [col. 7 lines 62-67 – col. 8 lines 1-2] the type and characteristics of the detected object are considered in order to predict how the detected object will behave. For example, if the bicycle is headed towards a steep hill, the computer will predict that the bicycle will soon slow down), wherein the behavior prediction model database stores the behavior prediction model in association with the type of the moving object (Zhu [col. 7 lines 44-53] the system can determine the type of the object, and also consider various characteristics of the detected objects when predicting the behaviors). 

Claim 13 is rejected under the same rationale as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 5, 7-12, 14-18   are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Montemerlo et al. (U.S Patent No. 8,718,861; hereinafter “Montemerlo”.

Regarding claim 2, Zhu teaches the behavior prediction device according to claim 1, 55wherein based on the processor determining that the prediction deviation occurs (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] if the device detects that the vehicle is taking an unexpected turn, the prediction deviation is taking place. When a deviation is determined, a new or altered strategy will take place).
Yet, Zhu does not teach the processor is further configured to calculate an update necessity degree of the behavior prediction model database based on the deviation 5occurrence reason and determine that the update of the behavior prediction model database is necessary when the update necessity degree is equal to or larger than an update threshold value. 
However, in the same field of endeavor, Montemerlo does teach the processor is further configured to calculate an update necessity degree of the behavior prediction model database based on the deviation 5occurrence reason and determine that the update of the behavior prediction model database is necessary when the update necessity degree is equal to or larger than an update threshold value (Montemerlo [col. 15 lines 28-37], [col. 18 lines 55-67 – col. 19 lines 1-2] the computer compares the current data and the threshold deviation value, and generates a signal if the deviation value exceeds the threshold deviation value. The computer may take action by controlling the vehicle, and can also log the sensor data and mismatch information, which means the database is updated upon the each occurrence of deviation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s behavior prediction device that determines deviation in predictions by updating the database when the deviation is larger than then threshold value, as taught by Montemerlo, for the 

	Regarding claim 3, Zhu teaches the behavior prediction device according to claim 2, 10wherein the processor is further configured to calculate at least a short-term behavior prediction which is the behavior prediction of the moving object at a short-term prediction time point set in advance and a long-term behavior prediction which is the behavior prediction of the moving object at a long-term prediction time point set in advance as 15a time point after the short-term prediction time point (Zhu [col. 5 lines 49-56] sensors being sensed at the time to determine the predicted behavior is short-term, sensor data over a range of time used to predict the behavior is long-term). 
	Yet, Zhu does not teach wherein based on the processor determining that the prediction deviation of the short-term behavior prediction occurs in the calculation of the update necessity degree based on the same deviation occurrence reason, the processor is further configured to calculate the update necessity degree as a large value compared with when determination is made that the prediction deviation of the short-term behavior prediction does not occur and only the prediction deviation of the long-term behavior prediction occurs.
	However, in the same field of endeavor, Montemerlo does teach wherein based on the processor determining that the prediction deviation of the short-term behavior prediction occurs in the calculation of the update necessity degree based on the same deviation occurrence reason, the processor is further configured to calculate the update necessity degree as a large value compared with when determination is made that the prediction deviation of the short-term behavior prediction does not occur and only the prediction deviation of the long-term behavior prediction occurs (Montemerlo [col. 15 lines 28-37], [col. 18 lines 55-67 – col. 19 lines 1-2] the vehicle continues to operate normally if the threshold is not exceeded. The vehicle generates a signal if the deviation value exceeds the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s behavior prediction device that calculates short term and long term behavior prediction by updating the database when the deviation takes place during long term prediction, as taught by Montemerlo, for the purpose of evaluating and potentially responding to the environment for maximized safety (Montemerlo [col. 11 lines 47-54]). 

	Regarding claim 5, Zhu teaches the behavior prediction device according to claim 4, wherein based on the position of the moving object in the behavior prediction not being included in a moving object no entry region on the map and the position of the moving object in the detection result of the moving object behavior corresponding to the behavior prediction being included in the moving object no entry region on the map (Zhu [col. 15 lines 27-58] based on the detected information, the vehicle may detect objects in no entry region, such as a sidewalk, guardrail, or construction sites. The vehicle is able to receive information regarding the driving environment, identify that abnormality has occurred, and ways to maneuver around the no entry region by taking a different path, or also control the vehicle, for example, by slowing down), the processor is further configured to estimate abnormality in the map information as the deviation occurrence reason, and wherein based on the abnormality in the map information being estimated as the deviation occurrence reason, the processor is further configured to determine that the update of the behavior prediction model database is unnecessary. 

However, in the same field of endeavor, Montemerlo does teach that the processor is further configured to estimate abnormality in the map information as the deviation occurrence reason, and wherein based on the abnormality in the map information being estimated as the deviation occurrence reason, the processor is further configured to determine that the update of the behavior prediction model database is unnecessary (Montemerlo [col. 15 lines 47-56] in a situation where the threshold is exceeded and an abnormality is detected, rather than sending out a signal to update the driver, the computer may take defensive action, for example, by slowing down or pulling off to the side, and continue the normal operation of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s behavior prediction device that detects abnormality by not updating unnecessary information, as taught by Montemerlo, for the purpose of continuing to avoid the problem without having to disengage current operation of the vehicle, such as autonomous mode, since the database remains the same (Montemerlo [col. 15 lines 52-56]). 

	Claims 7 and 8 are rejected under the same rationale as claim 4. 
Claims 9 and 10 are rejected under the same rationale as claim 5. 
Claims 11, 12, 14-18 are rejected under the same rationale as claim 6. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        



/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665